In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00078-CR



           FLORENCIO BARGAS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the County Criminal Court No. 3
                 Denton County, Texas
           Trial Court No. CR-2016-07928-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Florencio Bargas has filed a motion to dismiss this appeal.1 The motion was signed by

both Bargas and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

        Accordingly, we dismiss this appeal.



                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:           July 17, 2017
Date Decided:             July 18, 2017

Do Not Publish




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                        2